Citation Nr: 9915188	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-34 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a non-union fracture, carpal scaphoid, with 
limitation of motion, of the right wrist (major). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

This case was previously before the Board in September 1997 
at which time it was remanded for further development.  Such 
development having been completed, the case is again properly 
before the Board.  


FINDING OF FACT

A right wrist disability is currently manifested by 
subjective complaints of weakness and pain; the ability to 
touch fingertips to thumb; pulp to palm distance within 
normal limits; deformity on the dorsum and the radial aspect 
of the right wrist; degenerative joint disease shown by x-
ray, with partial fusion of the wrist joint space; slight 
decreased sensation over median nerve distribution; obvious 
loss of the ability to use flexor tendons; and objective 
evidence of a mild degree of pain and weakness.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a non-union fracture, carpal scaphoid, with 
limitation of motion, of the right wrist (major) have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.40, 
4.45, 4.71a, Diagnostic Code 5215 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is partly based on the 
veteran's evidentiary assertion that his service-connected 
right wrist disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected wrist disability.


Factual Background

Essentially, the veteran contends that the currently-assigned 
10 percent disability evaluation does not reflect the current 
level of severity of his right wrist disability.  He states 
that his right wrist has become progressively worse and hurts 
constantly, and that he is considering additional wrist 
surgery to alleviate the pain.

In a March 1946 rating decision, service connection was 
granted for limited extension of the right wrist.  In August 
1950, the RO assigned a 10 percent disability evaluation for 
non-union fracture, carpal scaphoid, with loss of motion, 
right wrist.  The veteran's right wrist disability has been 
rated as 10 percent ever since, and hence is protected from 
reduction.  See 38 C.F.R. §§ 3.951, 3.952 (1998).  The RO 
rated the veteran's right wrist disability under Diagnostic 
Code 5215, for limitation of motion of the wrist. 

February 1994 VA treatment records show that the veteran was 
treated for degenerative joint disease of the right wrist, 
and that corresponding x-rays showed marked degenerative 
changes of the right wrist.  A May 1994 treatment record 
revealed that the veteran was interested in exploring an 
increased disability and that he had decided not to bid on a 
job because the job required too much writing.  Pain 
management with wrist arthrodesis was discussed and the 
physician said that the wrist was not bothersome enough for 
that type of consideration.  

June 1994 VA treatment records show that the veteran had hand 
consultations then and in May, for severe arthritis, cysts in 
carpal bones and distal radius.  A June 1994 private medical 
opinion included that due to considerable destruction of the 
scaphoid fragmentation, there was degenerative changes 
throughout the lunate and ulnar translation of the whole 
carpus on the wrist.  The physician opined that the veteran's 
current difficulties with his wrist related directly to the 
trauma he sustained fifty years prior, and that medical 
guidelines qualified him for 30 percent impairment of the 
dominant upper extremity; which translated into 15 percent of 
the whole person.  It was the physician's belief that, based 
upon the significant pain issues involved, that the veteran's 
true impairment exceeded that and that a 20 to 25 percent 
permanent partial impairment would be more appropriate.  

Also, on June 15, 1994, the veteran underwent a VA 
electromyogram and the findings were consistent with right 
median nerve entrapment neuropathy across the wrist (right 
carpal tunnel syndrome).  There was no evidence of cervical 
radiculopathy plexopathy, ulnar neuropathy, myopathy or motor 
neuron disease on that examination.  

At a September 1994 VA examination, x-ray examination of the 
right wrist revealed changes primarily affecting the 
scaphotrapezial articulation, fragmentation, and reabsorption 
of the proximal scaphoid, mild displacement of the capitate 
in a radial direction, and some loss of height of the medial 
aspect of the lunate.  Overall, the findings were termed 
post-traumatic.  However, the examiners noted comparison 
images would be needed to determine if that were indeed the 
case.  No prior studies were available for comparison.  
Clinical correlation was also recommended.  The impression 
was chronic right wrist pain; intermittent swelling and 
bruising of the right wrist, with bruising being present; and 
arthritis of the right wrist.  The veteran's claims file was 
not available to the examiners.

In corresponding x-rays of the wrist, findings revealed that 
no prior studies were available for comparison.  The 
impression was that observed changes primarily affected the 
scaphotrapezial articulation, fragmentation and reabsorption 
of the proximal scaphoid; and there was mild displacement of 
the capitale in a radial direction, and some loss of height 
of the medial aspect of the lunate.  

In February 1996 and March 1996, the veteran was seen for 
right wrist pain.  April 1996 VA orthopedic clinical notes 
reveal that the veteran underwent radial styloidectomy and 
debridement of the right scaphoid at the Dayton, Ohio, VA 
Medical Center that same month.  In June 1996, he was seen 
for a follow-up visit.  The surgery was well healed and 
carpal tunnel syndrome was noted.  November 1996 VA 
orthopedic clinical notes show that the veteran was seen 
status post right carpal tunnel release November 1, 1996.  
There were no complaints and sensation was improved.

At a December 1996 VA examination, physical examination of 
the right hand and wrist showed a dorsal swelling deformity 
over the veteran's right carpal navicular bone where he had 
previous surgeries.  The veteran also exhibited limitation of 
flexion and extension of the right wrist.  Flexion and 
extension were both to 40 degrees (compared to normal 
extension to 60 degrees).  Neurologic examination of the 
right hand showed no gross neurologic loss.  X-ray of the 
right hand and wrist showed residuals from a resected right 
ulnar styloid process resection and residuals from a right 
carpal navicular proximal pole resection.  Diagnoses were 
status post surgery for carpal navicular injury with residual 
traumatic arthritis at the right hand carpal bones, and 
status post right carpal tunnel release.  The examiner opined 
that examination showed limitation of motion at the right 
wrist with deformity and swelling at the carpal navicular, 
and that X-ray revealed residual degenerative changes 
involving the carpal bones of the right wrist.  The examiner 
concluded that the veteran had recently undergone right 
carpal tunnel release, and it was probably too early to 
determine the relative success of that procedure.

Although the VA examiner was asked in September 1994 to 
provide an opinion as to whether carpal tunnel syndrome was 
due to residuals of the right wrist fracture, and a VA 
opinion was requested in December 1996 as to whether there 
was impairment attributable to a carpal tunnel syndrome of 
the right wrist, said opinions were not provided.  

In January 1997, the veteran underwent a fee-basis 
electromyographic examination of the right wrist.  Results 
showed moderate right carpal tunnel syndrome.

In September 1997, the Board remanded the case for further 
development because the VA examinations of September 1994 and 
December 1996 were inadequate for rating purposes.  
Specifically, the examination reports did not contain a 
medical opinion as to whether the veteran had (based on the 
degree of probability) functional loss or weakness of his 
right wrist due to an objective demonstration of pain upon 
movement.  Such an opinion was deemed necessary pursuant to 
the Court's precedent in DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995) (for increased evaluation purposes it is essential 
that the examinations of record adequately portray the 
functional loss of the disability at issue); see also 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998). 

In the remand, the Board noted that the February 1997 
Supplemental Statement of the Case indicated that the RO 
requested the veteran's surgical reports from the Dayton, 
Ohio, VA Medical Center, but that the surgical reports were 
not of record.  The Board concluded that additional 
information was needed, and that the veteran should be 
afforded another VA orthopedic examination for rating 
purposes.  

In December 1997, the RO follow-up upon a request for the 
surgical records.  In an internal correspondence from the RO 
to the Columbus RO, the RO noted that the VA Medical Center 
in Dayton, Ohio told the RO that they transferred the 
veteran's records to their office.  Received for the records 
were duplicate copies of the veteran's VA orthopedic 
outpatient treatment.  No records were received regarding his 
surgical procedures.  The RO later noted in an August 1998 
rating decision, that attempts to obtain the surgery reports 
had been unsuccessful.  The exact reply from the Columbus RO, 
if any, was not reported.  

In April 1998, the veteran was seen by a private physician, 
at the request of VA, for problems referable to the joints.  
By history it was included that the veteran sustained a 
fracture of his navicular in 1944 in service and was treated 
originally with a soft cast.  He subsequently had three 
operations.  The veteran complained of weakness and pain over 
his carpal tunnel and triggering or catching of the small 
finger.  The veteran reported that he had trouble writing and 
when asked to write some small thing on a piece of paper, he 
did so very deliberately and with some difficulty.  It was 
noted that the veteran was right-handed.  

Physical examination on the right showed dorsiflexion to 0 
degrees, palmar flexion to 30 degrees with ulnar deviation 
being 15 degrees and radial deviation 0.  The left showed 45 
degrees of dorsiflexion, 70 degrees of palmar flexion, 45 
degrees of ulnar deviation and 30 degrees of radial 
deviation.  He was able to touch fingertips to thumb from the 
small through the index finger.  He had triggering of the 
right small finger.  The pulp to palm distance was within 
normal limits.  There was deformity on the dorsum of the 
right wrist on the radial aspect of same.  

Regarding radiographs, the physician stated that x-rays of 
the wrist showed evidence of degenerative joint disease about 
the wrist with evidence of the previous fracture of the 
subsequent fixation with excision of the distal styloid and a 
mid carpal fusion with other degenerative changes noted 
within the wrist itself.  

The actual corresponding x-ray report of the right wrist 
indicated that a multiple view examination of the right wrist 
revealed evidence of previous fracture to include the 
navicular.  A navicular projection was not identified.  The 
lunate was mildly displaced anteriorly.  There was reactive 
sclerotic marginal changes which appeared to apply to the 
navicular lunate relation.  The navicular itself was not well 
defined and would require a navicular projection.  "We 
suspect there are arthritic changes with partial fusion of 
the joint space of the wrist."  The summary was previous 
fractures of the navicular as described above along with 
partial fusion of the wrist joint space, and inconclusive 
visualization of the anatomy of the navicular.  

The physician went on to state in the examination report that 
the veteran's claims file had been reviewed and that 
throughout the file there was evidence of carpal tunnel 
release in 1994 with continuing referrals to significant 
problems referable to the wrist itself and multiple areas 
where the carpal tunnel had been denied as being service 
connected.  

In an addendum, the physician wrote:

He did have some slight decreased sensation over 
median nerve distribution.  He had a healed 
surgical scar consistent with carpal tunnel 
release.  

The weakness in the muscle groups involve those of 
the extensors of the wrist and fingers as well as 
the flexors, both superficial and deep to the 
extremity and to the digits and there is obvious 
loss of the ability to use primarily the flexor 
tendons, flexor musculature due to discomfort, 
which I think may be coming primarily from his 
trigger finger or the right small finger.  In 
addition, it is my opinion that the right carpal 
tunnel disorder currently present is secondary to 
the residuals of the service connected nonunion of 
the fracture of the carpal navicular.  It is also 
my opinion that the marked arthritic changes which 
he had in the wrist itself did contribute to the 
cause and symptoms associated with the carpal 
tunnel and were therefore attributed to the service 
connected disability of the nonunion of the 
fracture.  It is also my opinion that the 
discomfort or pain associated with the degenerative 
changes and the limitation of motion which the 
individual has would limit the function of the 
muscle groups, i.e., flexors and extensors of the 
hand and wrist during flare-ups and that this 
weakness exhibited is of a mild degree with respect 
to the various muscle groups.  

In an August 1998 rating decision, the RO granted service 
connection for right carpal tunnel syndrome as secondary to 
the service-connected disability of residuals of fracture of 
the right wrist; and a 10 percent evaluation was assigned.  

In an August 1998 Statement of the Case, the RO determined 
that the veteran was not entitled to an increased evaluation 
for the residuals of his non-union fracture, carpal scaphoid, 
with limited range of motion right wrist disability.  The 
reason being that there was still 30 degrees of motion 
remaining in the palmar flexion of the wrist, and, therefore, 
the joint could not be said to be ankylosed; the criteria 
necessary for a higher, 30 percent, rating.  The RO stated 
that an evaluation of greater than 10 percent could not be 
justified on that basis.  The 10 percent evaluation was 
continued for dorsiflexion of the wrist less than 15 degrees, 
and for the assignment of palmar flexion limited in line with 
the forearm.  The RO also determined that since the muscles 
said to be affected also acted on motion of the wrist and 
hand, a separate evaluation for the muscles was also not 
warranted as that would be pyramiding based on the evaluation 
and also based on the evaluation granted for right carpal 
tunnel syndrome.  The RO further determined that there was no 
indication of such unusual circumstances to warrant 
submission for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  


Analysis

The Board has reviewed the evidence in its entirety and 
determines that the veteran is not entitled to an increased 
rating in this instance.  The veteran's right wrist is his 
major extremity.  In addition to the general laws and 
regulations provided above, the veteran's right wrist 
disability is rated under Diagnostic Code 5215, for 
limitation of motion of the wrist.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of 
dorsiflexion of either wrist to less than 15 degrees, or 
limitation of palmar flexion of either wrist to in line with 
the forearm warrants a 10 percent evaluation.  Id.  The 
veteran's disability is rated at the maximum schedular amount 
for this Diagnostic Code.  The question here is whether he is 
otherwise entitled to a higher schedular rating.

In essence, the veteran has mild residual disability in his 
right wrist, as specified by the VA examiner in April 1998 
when he opined that weakness exhibited was of a "mild 
degree" with respect to the various muscle groups.  
Otherwise, the veteran's disability picture reflects that he 
has a history of orthopedic surgeries on his right hand, that 
were reportedly successful.  He has always complained 
subjectively of pain and weakness, and in particular, that he 
is unable to write due to the pain.  There is a history of 
carpal tunnel symptomatology shown by clinical observation 
and diagnostic testing; for which service connection is 
currently in effect at a compensable rate; and, the veteran 
experiences pain on motion of the right wrist, as indicated 
by objective observation in April 1998.  Additionally, during 
the most recent VA examination in April 1998, the veteran is 
shown to have some limitation of motion in the wrist.  

Regarding the fact that the veteran has arthritis of the 
wrist established by x-ray evidence, Diagnostic Code 5003 is 
for application.  Traumatic arthritis, confirmed by X-ray, is 
rated as degenerative arthritis under Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The Notes accompanying these 
Codes reflect that the ratings based on X-ray evidence alone 
are not to be combined with that for limitation of motion.

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes:  (1) where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; (2) where the 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each major joint or 
group of minor joints affected, "to be combined, not 
added"; and (3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon the degree 
of incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  Hicks v. Brown, 8 Vet. App. 417 
(1995).

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Id.  

In this case, the veteran has been rated according to the 
affected joint based on limitation of motion of the wrist, as 
contemplated under Diagnostic Code 5215.  In general, 
38 C.F.R. § 4.71, Plate I (1998), provides a standardized 
description of ankylosis and joint motion measurement.  The 
anatomical position is considered as 0 degrees.  Generally, 
wrist motion is considered within normal limits when palmar 
flexion is 80 degrees and dorsiflexion (extension) is to 70 
degrees; ulnar wrist deviation to 45 degrees and radial 
deviation to 20 degrees is considered normal.  Obviously, the 
evidence of record shows that the veteran has limited range 
of motion of the right wrist, for which he is being 
compensated for at the maximum rate of 10 percent under 
Diagnostic Code 5215.  The evidence of record does not show 
that the wrist is ankylosed, so Diagnostic Code 5214, for 
favorable or unfavorable ankylosis is not for application.  
The findings of the objective medical data do not support a 
20 percent rating under the part of Diagnostic Code 5003 that 
allows for a 20 percent evaluation for evidence of arthritis 
shown on x-ray and involvement of specific joints.  As the 
veteran is currently in receipt of the maximum schedular 
rating of 10 percent allowed for under the applicable 
Diagnostic Code 5215 for limitation of motion, he is not 
entitled to an increased evaluation. 

No further increased rating is allowed under 38 C.F.R. 
§§ 4.40 and 4.45 when the maximum rating for limitation of 
motion is already in effect.  This principle is supported by 
the Johnston case, wherein the Court stated that although it 
had been noted that there was discomfort in the wrist with 
strenuous use, the appellant was already receiving the 
maximum disability rating available under Diagnostic Code 
5215 and no further action, like a remand of the case, was 
required.  The implication in that case was that once a 
particular joint was evaluated at the maximum level in terms 
of limitation of motion, there could be no additional 
disability due to pain.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Therefore, while the veteran's complaints of pain 
are supported by objective evidence of the pain, the evidence 
demonstrates that his pain with limitation of motion is 
adequately rated under Diagnostic Code 5215.  In other words, 
the veteran's objective findings of pain are sufficient to 
warrant a minimum compensable evaluation, and not higher, in 
this instance.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1996).  

Lastly, it is noted that the clinical presentation of the 
veteran's right wrist disability is neither unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1)(1998).  
Clearly due to the nature of the veteran's right wrist 
disability, interference with his employment in that respect 
is foreseeable.  However, the record does not reflect 
frequent periods of hospitalization because of his service-
connected disability, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  Thus, the record does not present an 
exceptional case in either instance where the currently 
assigned 10 percent evaluation is found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293(1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (noting that the 
disability evaluation rating itself is recognition that the 
industrial capabilities are impaired).  Accordingly, the 
Board finds, as did the RO in this case,  that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a non-union fracture, carpal scaphoid, with 
limitation of motion, of the right wrist (major) is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

